Order entered August 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00265-CR
                                      No. 05-17-00266-CR

                          MARIO MUNGUIA-ZARATE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-23773-I & F13-23774-I

                                           ORDER
       When we ordered court reporter Karren Jones to file the reporter’s record, she informed

us that retained counsel Rosalind Kelly had not paid or made arrangements to pay for the

reporter’s record despite having been given an estimated cost for the record. We then ordered

Ms. Kelly to provide written verification to the Court by June 26, 2017 that appellant had paid or

made arrangements to pay for the reporter’s record. We cautioned Ms. Kelly that the failure to

do so would result in the Court ordering the appeals submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c). To date, the reporter’s record has not been filed and Ms. Kelly has not

communicated with the Court about the record or these appeals.

       We ORDER these appeals submitted without a reporter’s record and ORDER

appellant’s brief due within THIRTY DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order to Judge Nancy Kennedy, Presiding

Judge, Criminal District Court No. 2; to Karren Jones, court reporter, Auxiliary Court No. 1; and

to counsel for all parties.




                                                    /s/    ADA BROWN
                                                           JUSTICE